Appellant was convicted of malicious mischief, and was fined $250, and sentenced to six months' imprisonment in the county jail.
Judgment was rendered in this case on the 23d day of July, 1909, and the appellant was granted 60 days within which to prepare and serve his case-made. This 60 days expired on the 21st day of September, 1909. On the 22d day of September, 1909, after the time for serving the case-made had expired, appellant, through his counsel, applied to the county court of Carter county and obtained an order allowing appellant 20 days from said date within which to prepare and file his case-made. The time originally granted appellant had expired, and the court was without power to grant additional time, and such order is void. See Komiski v. State, 3 Okla. Cr. 431, 106 P. 800; Rasberry v.State, 4 Okla. Cr. 613, 103 P. 865. We must therefore sustain the motion of the Attorney General to strike the case-made from the record.
The information and the instructions of the court are correct, and the judgment is in due form.
The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JUDGES, concur.